Citation Nr: 1103678	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  04-24 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to February 
1949, from March 1950 to March 1953, and from May 1954 to October 
1970.  The Veteran died on December [redacted], 2002.  The appellant is 
the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) from 
an April 2003 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, which denied the 
appellant's claim for service connection for cause of the 
Veteran's death. 

In March 2008, the appellant testified at a video conference 
hearing before a Veterans Law Judge (VLJ).  A transcript of the 
hearing is associated with the claim folder.

On appeal in November 2006 and April 2008, the Board remanded the 
case for additional development, to include scheduling a hearing 
and obtaining private and VA treatment records, respectively.

The VLJ who conducted the March 2008 hearing and issued the April 
2008 decision no longer works at the Board.  In December 2010, 
the Board advised the appellant by letter that she had the right 
to another hearing by the VLJ who will decide her appeal and was 
asked whether she desired to have a new Board hearing.  See 38 
C.F.R. § 20.707.  The appellant was also advised that if she did 
not respond within 30 days, the Board would assume that she did 
not want an additional hearing.  To date, a response has not been 
received.  Thus, the Board assumes that the appellant does not 
desire an additional hearing.

There is no indication in the record that the RO has 
developed and adjudicated the Veteran's claim for an 
increased rating for his service-connected right arm 
disability for the purposes of accrued benefits.  
Similarly, the issue of increased DIC benefits based on 
the need for regular aid and attendance or by reason of 
being housebound has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over these issues and they are referred to 
the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran died in December 2002, with the immediate cause of 
death listed on the death certificate as infiltrative 
cardiomyopathy.  End stage renal disease is listed as a 
significant condition that contributed to the Veteran's death.  
The appellant contends that the Veteran developed hypertension 
during service, and that this condition led to the development of 
his fatal renal disease.

At the time of his death, the Veteran was service-connected for 
degenerative joint disease, status post left hip replacement, 
rated as 30 percent disabling; incomplete paralysis of the left 
sciatic nerve, rated as 20 percent disabling; right forearm, 
limitation of extension with traumatic arthritis, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
bilateral hearing loss, rated as zero percent disabling; deviated 
nasal septum, rated as zero percent disabling; and hemorrhoids, 
rated as zero percent disabling.

Service treatment records contain numerous blood pressure 
readings.  Specifically, February 1946 and February 1949 
examinations show that the Veteran's blood pressure was 120/60.  
During a March 1950 examination, his blood pressure was 132/80.  
An October 1961 examination shows that his blood pressure was 
126/68.  During a November 1962 examination, the Veteran's blood 
pressure was 138/76.   A July 1966 treatment record reflects 
blood pressure of 155/70.  An August 1967 examination indicates 
that his blood pressure was 120/86.  During an August 1969 
examination, the Veteran's blood pressure was 130/80.  A March 
1970 physical evaluation board examination shows that the 
Veteran's blood pressure was 130/70.

Service treatment records are negative for any diagnoses or 
findings that were attributed to heart or renal disease.  A July 
1966 treatment record shows that the Veteran complained of a 
headache and dizziness for 2-3 days.  He denied any visual 
problems.  His blood pressure was 155/70.  The impression was 
headache.  In June 1970, the Veteran reported an occasional 
feeling of pressure in his chest every six months.  The Veteran 
related that in April 1968 he was treated in a Munich hospital 
for this condition, but that it was "thought to be due to old 
[October 1963] injury."  The Veteran was involved in a motor 
vehicle accident in October 1963.  Service treatment records do 
not contain a retirement examination.

VA treatment records from October 1997 to October 2001 show that 
the Veteran had a history of hypertension since at least 1982, in 
addition to coronary artery disease and chronic renal failure.  
May 1999 treatment records reveal that the Veteran was taking 
hypertensive medication.  An August 2001 treatment record 
contains diagnoses of essential hypertension and end stage renal 
disease "since 1998, longstanding hypertension."

During the March 2008 hearing, the appellant testified that the 
Veteran developed hypertension and a heart condition during 
service.  She stated that the Veteran developed recurrent 
headaches, blurred vision, shortness of breath, changes in heart 
rate, fatigue, and urinary problems while he was stationed in 
France, which was sometime between 1960 and 1964.  She further 
stated that after his retirement from the Army in 1970, the 
Veteran received treatment for these symptoms from Letterman Army 
Medical Center; Oak Knoll Naval Medical Center; Travis Air Force 
Base Medical Center (Travis); Kaiser Permanente Oakland (Kaiser); 
VAOPC Oakland; VAOPC Martinez; and VAMC San Francisco.  The 
appellant testified that the Veteran began taking hypertensive 
medication during service and continued taking it for the 
remainder of his life.  She contended that the hypertension 
caused the end stage renal disease that contributed to his death.

The Board remanded this case in April 2008 so that the above-
referenced medical records could be obtained.  The RO requested 
and received treatment records from Kaiser, VAOPC Martinez, and 
VAMC San Francisco.  In February 2010, the RO received a negative 
reply from Travis.  In October 2008, the RO requested treatment 
records from October 1970 to December 2002 from Oakland Naval 
Center (ONC) and Letterman Army Medical Center (Letterman).  In a 
June 2009 response, the National Personnel Records Center (NPRC) 
stated that it did not have records from ONC; no response was 
given with respect to the Letterman records.  It does not appear 
that the RO sent a second request to NPRC for the Letterman 
records.  In addition, in correspondence dated June 2008, the 
appellant provided a list of additional medical providers who had 
treated the Veteran, to include a NATO hospital in Orleans, 
France; military treatment facilities in Ft. Hood and Ft. Sam 
Houston, Texas; the Monterey VAMC.  The appellant stated that 
physical disabilities prevent her from obtaining these records 
herself.  The RO did not attempt to obtain records from any of 
these providers.

Any federal records from military treatment facilities, as well 
as VA treatment records, are constructively in VA's possession at 
the time of the Veteran's death.  Evidence in the file at date of 
death means evidence in VA's possession on or before the date of 
the beneficiary's death, even if such evidence was not physically 
located in the VA claim folder on or before the date of death.  
38 C.F.R. § 3.1000(d)(4).  Federal and VA treatment records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).
 
The Board remand order also directed the RO to obtain an opinion 
concerning the cause of the Veteran's death if warranted.  The 
record shows that the Veteran may have developed hypertension in 
service.  The appellant contends that this hypertension (for 
which service connection was never in effect) caused or 
chronically worsened the Veteran's fatal renal failure.  The 
record establishes that the Veteran developed hypertension 
several years before developing chronic renal failure.  An August 
2001 treatment record implies that the Veteran's renal failure 
might be secondary to hypertension.  As the record shows that the 
Veteran's hypertension might have been incurred in service and 
there is a medical possibility that the Veteran's hypertension 
caused renal failure, which then caused his death, a medical 
opinion should be provided to resolve this matter.

Finally, the Board remand directed the RO to send the Appellant 
the proper notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342 
(2007), which requires notice of the conditions for which a 
Veteran was service-connected at the time of his death.  The 
letters sent to the appellant in May 2008 and August 2009 did not 
satisfy the Hupp criteria.

While the additional delay is regrettable, further remand is 
required for full compliance with the instructions of the April 
2008 Board remand.  A remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure compliance 
with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.	Send the appellant a notice letter 
regarding her service connection claim for 
the cause of the Veteran's death.  The 
letter should conform to the criteria of 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007), which requires notice of the 
conditions for which a Veteran was 
service-connected at the time of his 
death.

2.	Obtain any records from October 1970 to 
December 2002 for treatment received at 
Letterman Army Medical Center at Presidio 
of San Francisco, California; a NATO 
hospital in Orleans, France; Darnall Army 
Hospital at Fort Hood, Texas; and Brooks 
Army Medical Center at Fort Sam in 
Houston, Texas, and associate them with 
the claim file.  All attempts to procure 
records should be documented in the file.  
If these records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented. 

3.	Obtain outstanding VA treatment records 
from the VAMC Monterey, California from 
October 1970 to December 2002.

4.	After conducting #1-3, obtain medical 
opinions from a VA nephrologist on the 
following:

(a) Whether it is at least as likely as 
not (i.e., 50 percent chance or greater) 
that the Veteran's hypertension was 
incurred in service.  In making this 
assessment, the nephrologist should 
consider the appellant's March 2008 
testimony indicating the incurrence of 
hypertension during active military 
service, as well as the numerous elevated 
blood pressure readings taken during 
service.

(b) If it is the opinion of the 
nephrologist that hypertension was 
incurred in service, determine whether it 
is at least as likely as not (i.e., 50 
percent chance or greater) that the 
Veteran's hypertension caused end stage 
renal disease which contributed to the 
Veteran's death in 2002.  The examiner 
must specifically address the August 2001 
VA treatment records.

The claim file must be reviewed in 
conjunction with this opinion.  A 
rationale for all opinions must be 
provided.

If the examiner feels that the requested 
opinion(s) cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to speculate 
is caused by a deficiency in the state of 
general medical knowledge (i.e. no one could 
respond given medical science and the known 
facts) or by a deficiency in the record or 
the examiner (i.e. additional facts are 
required, or the examiner does not have the 
needed knowledge or training).

5.	Thereafter, any additional development 
deemed necessary should be conducted.  If 
the benefit sought on appeal remains 
denied, issue the Appellant and her 
representative a supplemental statement of 
the case and allow for a reasonable period 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


